Citation Nr: 0731852	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-40 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
tenosynovitis of the right shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1958 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Detroit, Michigan, which, in pertinent part, continued a 
20 percent disability rating for chronic tenosynovitis of the 
right shoulder.  

In May 2006, the RO received a letter from a Dr. Davenport 
following the issuance of the last Supplemental Statement of 
the Case in May 2006.  This letter is substantively identical 
to letters received from Dr. Davenport prior to the May 2006 
SSOC and the Board concludes that the evidence is duplicative 
of that previously considered by the RO and do not assess the 
veteran's current level of right shoulder function.  As such, 
the Board concludes that it is not relevant to the claim and 
remand for RO consideration is not necessary.  See 38 C.F.R. 
§ 20.1304(c) (2006); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran testified at a January 2005 hearing at the RO.  A 
transcript has been associated with the file.

The veteran brought a claim for service connection for 
bilateral hand numbness when he brought his claim for an 
increased rating for his right shoulder.  The veteran 
initiated an appeal on the bilateral hand numbness claim in 
his May 2004 Notice of Disagreement.  The veteran's 
Substantive Appeal addressed only the right shoulder claim; 
the bilateral hand numbness claim is not before the Board.


FINDING OF FACT

The veteran's service-connected chronic right shoulder 
tenosynovitis has been manifested by a rotator cuff tear 
resulting in chronic subluxation of the humeral head, with 
pain in all ranges of motion. 
CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for chronic tenosynovitis of the right shoulder are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in September and December 2003 fully satisfied the duty 
to notify provisions for the first three elements.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 2003 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The RO attempted to associate the veteran's Social 
Security Administration (SSA) records with the file, but was 
informed in October 2004 by the SSA that the file had been 
destroyed.  The Board concludes that further efforts to 
obtain those records would be fruitless.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2003 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and supported by private outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

The Board notes that the veteran's representative has argued 
that a remand for another examination is required because of 
a rotator cuff tear that occurred in 2004, as will be 
discussed below.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  The veteran was provided another VA 
examination in February 2005, after the tear.  There has been 
no allegation of further worsening after the cuff tear, and 
the Board concludes that a remand for examination is not 
necessary.  See Id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 20 for his chronic tenosynovitis of the right 
shoulder.  For the reasons that follow, the Board concludes 
that an increased rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's right shoulder disability is currently rated as 
20 percent disabling under Diagnostic Code (DC) 5201, for 
limitation of arm motion.  See 38 C.F.R. § 4.71a.  The 
veteran is right-handed, and his tenosynovitis affects his 
major upper extremity.  As the veteran already receives a 20 
percent rating, only ratings at or above 20 percent will be 
considered.  All ratings discussed below are for the major 
upper extremity.

Limitation of humeral motion of the arm is rated 20 percent 
when limited to the shoulder level; it is rated 30 percent 
when limited to a point midway between the side and shoulder 
level; and it is rated 40 percent when limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Code 5201.

The veteran's range of motion was tested at his September 
2003 and February 2005 VA examinations.  In 2003, the veteran 
had abduction to 80 degrees before complaining of pain, 
continuing with pain to abduct to 175 degrees.  He had 
forward flexion to 85 degrees, before complaining of pain, 
and continuing to 175 degrees with pain.  Rotation was 30 to 
40 degrees without pain.  In 2005, he had abduction to 90 
degrees, flexion to 170 degrees, and extension to 60 degrees.  
Rotation was to 90 degrees internally and 60 degrees 
externally.  The veteran suffered pain through all ranges of 
motion.  These are the sole range of motion results of record 
for the right shoulder during the period on appeal.

The veteran's right shoulder ranges of motion clearly exceed 
the minimum required for an increased rating under DC 5201.  
The veteran is able to abduct to shoulder level or beyond.  
The criteria for a higher rating under DC 5201 are not met.  
See 38 C.F.R. § 4.71a, supra.  

The following ratings apply to other impairment of the 
humerus.  Malunion is rated 20 percent when there is moderate 
deformity, and it is rated 30 percent when there is marked 
deformity.  Recurrent dislocation at the scapulohumeral joint 
is rated 20 percent when there are infrequent episodes and 
guarding of movement only at the shoulder level, and it is 
rated 30 percent when there are frequent episodes and 
guarding of all arm movements.  Fibrous union is rated 50 
percent, nonunion (false flail joint) is rated 60 percent, 
and loss of the head of the humerus (flail shoulder) is rated 
80 percent.  38 C.F.R. § 4.71a, DC 5202.  

The veteran has presented evidence from his private 
orthopedic physician, Dr. Davenport, which shows that he 
suffered a complete rotator cuff tear as of March 2004.  At 
that time, Davenport found that the veteran had superior 
migration of the humeral head.  An April 2005 note states 
that the right shoulder tear is "complete," resulting in a 
"totally deficient cuff" and cannot be repaired by surgery, 
and that his condition likely could not be improved by any 
form of treatment.  In August 2005, Davenport reported that 
the veteran underwent a shoulder arthrogram, which revealed a 
large, full thickness tear through the supraspinatus and 
infraspinatus insertion site, resulting in an almost complete 
uncovering of the humeral head.  The head was subluxed 
superiorly within the glenoid.  

Given the permanent nature of the tear and that the only 
specific findings of the anatomical positioning of the 
humeral head point to superior subluxation, the Board finds 
that the veteran's service-connected right shoulder 
disability is manifested by subluxation.  The medical reports 
indicate that the condition is unlikely to improve.  The 
Board finds that the veteran's disability should be 
considered to be permanently subluxed.  While it is not 
apparent that the veteran is guarding his movements at all 
levels, the February 2005 VA examination report states that 
he experiences pain throughout his ranges of motion in the 
shoulder.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  The Board chooses to do so here.  While the 
veteran does have limitation of motion due to pain associated 
with his right shoulder disability, the assignment of DC 5201 
for limitation of motion does not reflect the fact of 
essentially permanent subluxation created by the rotator cuff 
tear.  As the veteran can receive a higher rating under DC 
5202 for recurrent subluxation, the Board finds that there is 
no prejudice to the veteran in reassigning his diagnostic 
code.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board finds that the evidence shows that the veteran's 
service connected chronic tenosynovitis is manifested by a 
complete rotator cuff tear with essentially permanent 
subluxation of the humeral head, with pain in all ranges of 
motion.  The Board finds that these symptoms are analogous to 
the criteria for a 30 percent rating for recurrent 
subluxation under DC 5202.  See 38 C.F.R. § 4.71a, supra.  
The Board concludes that the criteria for a rating of 30 
percent have been met.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  As the Board 
has assigned a higher rating under DC 5202 relying on the 
veteran's painful motion, the Board concludes that a second 
grant based on the DeLuca criteria is not warranted. 

The veteran does not have malunion, fibrous union, nonunion 
or loss of the humeral head.  One of these conditions is 
required for a rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, DC 5202.  The criteria for a rating in excess of 30 
percent under DC 5202 have not been met.  Id.  

The Diagnostic Codes provide other compensable ratings for 
the shoulder and arm for ankylosis and clavicle or scapula 
impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  
The veteran does not suffer from ankylosis or clavicle or 
scapula impairment, and ratings under DC 5200 or DC 5203 are 
therefore not warranted.  38 C.F.R. § 4.71a, Code 5200, 5203.

In light of the foregoing, the Board concludes that an 
increased rating of 30 percent, but no higher, for chronic 
tenosynovitis of the right shoulder is warranted.  See 
38 C.F.R. § 4.71a, DC 5202, supra.  


ORDER

Entitlement to an increased rating of 30 percent, but no 
higher, for chronic tenosynovitis of the right shoulder is 
granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


